Exhibit 10.1


FIRST AMENDMENT TO PARTICIPATION AGREEMENT


This FIRST AMENDMENT TO PARTICIPATION AGREEMENT (“Amendment”) is made as of this
13 day of April, 2010, by and among Cleveland Biolabs, Inc., a Delaware
corporation (“CBL”) and Bioprocess Capital Partners, LLC, a management company
of the venture fund Bioprocess Capital Ventures formed under the laws of the
Federation of Russia (“BCP”).


RECITALS


A.           CBL and BCP entered into a certain Participation Agreement dated
December 30, 2009 (the “Participation Agreement”) regarding the formation,
capitalization and governance of Incuron, LLC, a limited liability company
organized under the laws of Russia (the “Company”).


B.           CBL and BCP have each contributed 5000 Rubles to the capital
company in connection with the formation of the Company.


C.           The intention of the parties based on prior discussions and term
sheets was that CBL additionally contribute certain intellectual property to the
Company with an agreed to appraised value of USD $14,972,670 and that BCP
contribute up to an additional USD $15,000,000 to the Company in tranches.


D.           The terms of the Participation Agreement provide that CBL will
contribute intellectual property with an appraised value of 549 900 thousand
Rubles and BCP will contribute to the Company (i) 175 570 thousand Rubles before
the moment of registration of the charter capital increase with the Russia tax
agency;   (ii) 192 737 thousand Rubles upon the achievement of the First
Milestone (as defined in the Participation Agreement); and (iii) 181 189
thousand Rubles upon achievement of the Second Milestone (as defined in the
Participation Agreement).


E.           As a result of unanticipated and unintended currency fluctuations,
based on current anticipated currency exchange forecasts, BCP’s contribution to
the Company in Rubles may be valued in excess of USD $18,000,000 based on
official currency exchange rate of Central Bank of Russian Federation on the
date on this Amendment.


F.           The parties desire to amend the Participation Agreement to provide
for an adjustment in Participation Interests in the Company of CBL and BCP based
on the actual U.S. Dollar value of future capital contributions made by BCP to
the Company.
 
 
 

--------------------------------------------------------------------------------

 


NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants set forth herein, CBL and BCP hereby amend the Participation Agreement
as follows:


1.  
Definitions.  All capitalized terms not defined herein shall have the meanings
set forth in the Participation Agreement.

 
1.1 Tranche 1, 2, … N means payment made by BCP for Participation Interests in
the charter capital of the Company.


2.  
Adjustments in Participation Interests.  The Participation Agreement on shall be
supplemented by the following section: "Agreement on percentage redistribution
of Participation Interests held by the Participants upon investment process
completion", specifically:



Within the meaning of article 429 of the Civil Code of the Russian Federation,
on or before _____________ (provisional investment process completion date) CBL
and BCP shall enter into a contract of sale of portion of Participation
Interests (hereafter, the "Principal Contract") in the charter capital of
Incuron LLC (OGRN: 1107746023550, INN: 7703713840, KPP: 770301001), according to
which CBL shall sell and BCP shall purchase a portion of Participation Interests
held by CBL in the charter capital of Incuron LLC on the following conditions:


i)  
amount of the portion of Participation Interests to be transferred for a
consideration, which amount shall be equal to A, shall be calculated by the
formula below:



А= 50.01% - (14,972,670/(14,972,670 + B)*100%


Where
 
A is the amount of the portion of Participation Interests to be transferred for
a consideration
B is the value to be calculated by the following formula:


B = (amount of Tranche 1 in rubles/ US dollar rate set by the Central Bank of
the Russian Federation as of the date of payment of Tranche 1 + amount of
Tranche 2 in rubles/ US dollar rate set by the Central Bank of the Russian
Federation as of the date of payment of Tranche 2 + … + amount of Tranche  N in
rubles/ US dollar rate set by the Central Bank of the Russian Federation as of
the date of payment of Tranche N)


Provided always that the amount of Tranche 1 + Tranche 2 + … + Tranche N totals
549,497,000 rubles;


ii)  
par value of the portion of Participation Interests to be transferred, which
value shall be equal to C, shall be calculated by the formula below:



C = amount of the charter capital of Incuron LLC as of the date of signing of
the principal contract * amount of the portion of Participation Interests to be
transferred for a consideration (A);
 
 
 

--------------------------------------------------------------------------------

 
 
iii)  
the value of the transaction for sale of portion of Participation Interests
shall be equal to the par value of the portion of Participation Interests;



iv)  
the Principal Contract shall be entered into by CBL and BCP only in the case of
BCP’s Participation Interest in percentage terms (equal to D) exceeds 50%:



D shall be calculated by the formula below:


D= (B/(14,972,670 + B)*100%


CBL and BCP guarantee that the Principal Contract will be executed in notarial
format in accordance with the laws of Russian Federation.


3. CBL and BCP agree that The Principal Contract shall not be entered into and
none of the parties shall have this obligation, provided that CBL makes a
monetary contribution to assets of Incuron, LLC in the amount of USD $3 000 000
at any time before expiration of 60 (sixty) days after the last Tranche.


4. Notwithstanding the foregoing formulas and conditions, under no circumstances
shall BCP’s Participation Interest percentage in the Company be less than 49.99%
and CBL’s Participation Interest percentage in the Company exceed 50.01%.


5. Effect of the Amendment. Except for amendments set out herein, all other
provisions of the Participation Agreement shall be unaffected and shall remain
in full force.
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, CBL and BCP have executed this First Amendment to
Participation Agreement as of the date first above written.
 
CBL:
       
Cleveland Biolabs, Inc.
                  /s/ Michael Fonstein       
By:  Michael Fonstein
   
 
 
President and Chief Executive Officer
   
 
                      BCP:        
Bioprocess Capital Partners, LLC
                /s/ Vladimir Tezov         By:  Vladimir Tezov        
Chief Executive Officer
       

 
 
 

--------------------------------------------------------------------------------

 